THOMPSON, Judge.
Broxton appeals an order of probation, contending that the trial court erred in conditioning this order on his serving two consecutive 364-day periods of incarceration in the county jail. We reverse.
Broxton pled guilty to two counts of selling controlled substances. He was adjudged guilty of these two third degree felonies, and as to each count was placed on probation for a term of five years conditioned upon serving 364 days in the county jail. The periods of incarceration were to be served consecutively. The trial court’s order directing that the 364-day periods of incarceration be served consecutively rendered the order illegal under § 922.051, Fla.Stat. (1983) and Dade County v. Baker, 265 So.2d 700 (Fla.1972). Imprisonment for felonies may not cumulatively exceed one year if the county facilities are used.
Reversed and remanded for resentenc-ing.
BARFIELD, J., concurs.
NIMMONS, J., dissents without opinion.